DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 27, 29, 32, 33, and 48 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 29, 32, 33, and 48 recites the limitation "the gate dielectric" in lines 3, 5, 7, 8, 11, and 15, respectively.  There is insufficient antecedent basis for this limitation in the independent claim 48.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 48, 32, 33, 27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al. (US PGPub 2012/0139062, hereafter referred to as “Yuan”).
Yuan discloses the semiconductor device as claimed.  See figures 
Yuan teaches, in claim 48, a solid-state device, comprising: 
a PMOS transistor, comprising: a where a first gate electrode (12, 13, 14) on the gate dielectric (11) and over a first portion of semiconductor (10) (figure 12; [0078-0083]); 
a first dielectric material (8) adjacent to the gate dielectric (11) and in direct contact with a second portion of semiconductor (10), adjacent to the first portion, wherein the first dielectric material (8) has a different composition than the gate dielectric (11) and comprises
an NMOS transistor, comprising: 
a second gate electrode (12, 13, 14) on the gate dielectric (11) and over a third portion of semiconductor (figure 12; [0078-0083]); 
a second dielectric material (8) adjacent to the gate dielectric (11) and in direct contact with a fourth portion of semiconductor (10), adjacent to the third portion, wherein the second dielectric material has a different composition than the gate dielectric and comprises aluminum and oxygen (figure 12; [0078-0083]).

Yuan teaches, in claim 27, wherein the semiconductor comprises a III-V semiconductor compound ([0028]).  

Yuan teaches, in claim 32, wherein the III-V semiconductor compound comprises any of In and As, Ga and As, In and P, Ga and P, In and Sb, Al and As, Ga and Sb, a first alloy of In, Ga and As, a second alloy of In, Al and As, a third alloy of Ga, As and Al, a fourth alloy of Ga, As and Sb, and a fifth alloy of In, As and Sb, and wherein the second dielectric layer comprises Al-rich aluminum oxide.  
Yuan teaches, in claim 33, wherein the III-V semiconductor compound comprises any of In and As, Ga and As, In and P, Ga and P, In and Sb, Al and As, Ga and Sb, a first alloy of In, Ga and As, a second alloy of In, Al and As, a third alloy of Ga, As and Al, a fourth alloy of Ga, As and Sb, and a fifth alloy of In, As and Sb, and wherein the first dielectric layer comprises La-rich lanthanum oxide ([0025]).

Yuan teaches, in claim 29, wherein the gate dielectric comprises a metal and oxygen ([0058]).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        April 26, 2022